CHRISTIAN, Judge.
The offense is murder; the punishment, confinement in the penitentiary for sixty years.
!• The trial was had in Midland County on a change of venue from Martin County.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed George Tom by.shooting him with a'gun.
. Appellant did not testify, and introduced no witnesses. The proof on the part of the State was, in substance, as follows: On. the 3rd day of February, 1934, deceased was standing in front of the postoffice reading a newspaper. Appellant approached and said to deceased: “Get ready Mr. Tom.” Deceased replied: “Don’t come and make trouble out here; take him away Forrest.” At this juncture Forrest King attempted jtp grab appellant. However, he was unable to prevent him from firing two of three shots at deceased. As he fell mortally wounded deceased said: “You killed me John. What have I ever done to you? Oh, he killed me.”
No bills of exception are brought forward.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by' the Judges of the Court of Criminal Appeals and approved by the Court.